                      Case 19-19811           Doc        Filed 08/27/20         Entered 08/27/20 16:06:24                      Desc Main
                                                             Document           Page 1 of 7
Fill in this information to identify the case:

Debtor 1               Jonathan W Wright

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: Northern                  District of Illinois
                                                                              (State)

Case number            19-19811



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                  12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:                 Lakeview Loan Servicing, LLC                     Court claim no. (if known):         4-1

Last four digits of any number you               XXXXXX7053                        Date of payment change:
use to identify the debtor’s account:                                              Must be at least 21 days after date of              10/1/2020
                                                                                   this notice

                                                                                   New total payment:
                                                                                   Principal, interest, and escrow, if any             $1,901.20

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtor’s escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
          for the change. If a statement is not attached, explain why: __________________________________________________________
          ___________________________________________________________________________________________________
           Current escrow payment:            $ 797.77                                     New escrow payment:           $ 847.14

Part 2:         Mortgage Payment Adjustment

2.     Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
          explain why: ___________________________________

             Current interest rate:                         %                             New interest rate:           %

             Current principal and interest payment:        $ _________                    New principal and interest payment:           $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                $ _________                            New mortgage payment:             $ _________




Official Form 410S1                                Notice of Mortgage Payment Change                                                page 1
                Case 19-19811                Doc      Filed 08/27/20      Entered 08/27/20 16:06:24            Desc Main
                                                          Document        Page 2 of 7
 Debtor 1            Jonathan W Wright                                              Case number (if known) 19-19811
                    First Name Middle Name     Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Kinnera Bhoopal                                                                Date     8/26/2020
     Signature

Print:         Kinnera                                               Bhoopal           Title    Authorized Agent for Creditor
               First Name            Middle Name                     Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                        GA                      30076
               City                           State                   ZIP Code

Contact phone      (312) 348-9088 X5172                                                Email    Kinnera.Bhoopal@mccalla.com




Official Form 410S1                             Notice of Mortgage Payment Change                                     page 2
   Case 19-19811         Doc     Filed 08/27/20     Entered 08/27/20 16:06:24       Desc Main
                                     Document       Page 3 of 7



                                                       Bankruptcy Case No.: 19-19811
 In Re:                                                Chapter:             13
          Jonathan W Wright                            Judge:               Carol A. Doyle

                                   CERTIFICATE OF SERVICE

      I, Kinnera Bhoopal, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
MORTGAGE PAYMENT CHANGE filed in this bankruptcy matter on the following parties at
the addresses shown, by regular United States Mail, with proper postage affixed, unless another
manner of service is expressly indicated:

Jonathan W Wright
7520 South Phillips Avenue
Chicago, IL 60649

David H Cutler                                 (served via ECF Notification)
Cutler & Associates, Ltd.
4131 Main Street
Skokie, IL 60076

Tom Vaughn, Trustee                            (served via ECF Notification)
55 E. Monroe Street
Suite 3850
Chicago, IL 60603

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:       8/27/2020        By:    /s/Kinnera Bhoopal
                     (date)                Kinnera Bhoopal
                                           Authorized Agent for Lakeview Loan Servicing, LLC
   perf bottom
                                         REPRESENTATION OF PRINTED DOCUMENT                                                        Page 1 of 4
Case 19-19811                 DocRETURN  Filed      08/27/20 Entered 08/27/20
                                            SERVICE ONLY
                                                                                   ANNUAL 16:06:24  Desc Main
                                                                                          ESCROW ACCOUNT
                                                    mail to this address Page 4 of 7DISCLOSURE STATEMENT
                                               Document
                                 Please do not send
                                   P.O. Box 619063
                                   Dallas, TX 75261-9063

                                                                                             Customer Service:                   1-800-411-7627
                                                                                             Property Tax:                       1-866-406-0949
                                                                                             Property Insurance:                 1-888-882-1847
                                                                                             Home Purchase or Refinancing:       1-800-479-1992
     JONATHAN W WRIGHT                                                                       NMLS #381076
     7520 S PHILLIPS AVE
     CHICAGO IL 60649-3724                                                                   Correspondence Address:
                                                                                                                                 PO BOX 1288
                                                                                                                       BUFFALO, NY 14240-1288

                                                                                                                   https://onlinebanking.mtb.com


                                                                                      Loan Number:
                                                                                      Property Address: 7520 S PHILLIPS AVE
                                                                                                        CHICAGO IL, 60649
     Dear Customer,                                                                   Statement Date: 08/13/20

     As your mortgage partner, we strive to exceed your servicing expectations. We are providing you with the following
     review to ensure there is enough money available in your account to cover any upcoming property tax and/or
     homeowners insurance payments. Please refer to our Frequently Asked Questions, page 4, or call one of the
     appropriate customer service numbers referenced above with any questions or concerns.

     Based on our review, you do not have enough money in your escrow account. Your payment is changing.

     This escrow shortage was caused by changes in your taxes, insurance or escrow payments. Your Account History, page
     2, shows what has already happened on your account. To see what we anticipate happening with your account over the
     next 12 months, turn to Projected Escrow Payments, page 3.

                                                  Your Mortgage Payment Options


                                             Payment Information              Current Monthly Payment        New Monthly Payment
       Option 1
                                                                                                             beginning on 10/01/2020
      Pay your escrow shortage in               Principal & Interest:                   $1,054.06                    $1,054.06
      full using the coupon below                 Escrow Payment:                         $797.77                      $816.31
      or at onlinebanking.mtb.com.                Escrow Shortage:                         $65.62                        $0.00
                                                     Total Payment:                     $1,917.45                    $1,870.37

                                                                        OR
                                             Payment Information              Current Monthly Payment          Pay Shortage Over
       Option 2
                                                                                                              12 months beginning
      Spread your escrow shortage                                                                                on 10/01/2020
      of $369.93 over the next 12               Principal & Interest:                   $1,054.06                   $1,054.06
      months. No action needed.                   Escrow Payment:                         $797.77                     $816.31
                                                  Escrow Shortage:                         $65.62                      $30.83
                                                     Total Payment:                     $1,917.45                    $1,901.20




                                                           INTERNET REPRINT


                                                           ESCROW SHORTAGE COUPON
                                                                                                             Loan Number:



  Once your escrow shortage is applied, the payment amount will be adjusted in accordance with                       Payment Amount
  Option 1 referenced above. Your monthly mortgage payment may still increase once the escrow
                                                                                                               Amount Due: $369.93
  account is paid.

       M&T BANK
       PO BOX 64787
       BALTIMORE MD 21264-4787
   Perf Page
                                                                                                                                                          Page 2 of 4
Case 19-19811                    Doc             Filed 08/27/20 Entered 08/27/20 16:06:24                                                              Desc Main
                                                     Document       Page
                                                          Your Account      5 of 7
                                                                       History**

       By comparing the actual escrow activity with the previous projections listed, you can determine where a difference may have occurred.
       If you have any questions about this statement, please call our Customer Service Department toll free at 1-800-411-7627.

                  Projected   Actual
                                                                                               Projected             Actual              Projected          Actual
     Month       Payment to Payment to                          Description
                                                                                             Disbursement         Disbursement            Balance          Balance
                   Escrow     Escrow
                                                             Beginning Balance                                                           $2,380.49         -$10,397.38
     Oct    19        $797.77         $1,479.02 *              Risk Bsd FHA                        $202.64                           *   $2,975.62          -$8,918.36
     Oct    19                                                 Risk Bsd FHA                                            $202.64       *   $2,975.62          -$9,121.00
     Nov    19        $797.77                     *            Risk Bsd FHA                        $202.64                           *   $3,570.75          -$9,121.00
     Nov    19                                                 Risk Bsd FHA                                            $202.64       *   $3,570.75          -$9,323.64
     Dec    19        $797.77           $739.51 *              Risk Bsd FHA                        $202.64                           *   $4,165.88          -$8,584.13
     Dec    19                                                 Risk Bsd FHA                                            $202.64       *   $4,165.88          -$8,786.77
     Jan    20        $797.77           $863.39 *              Risk Bsd FHA                        $202.64                           *   $4,761.01          -$7,923.38
     Jan    20                                                 Risk Bsd FHA                                            $202.64       *   $4,761.01          -$8,126.02
     Feb    20        $797.77                     *            Risk Bsd FHA                        $202.64                           *   $5,356.14          -$8,126.02
     Feb    20                                                  County Tax                       $2,616.74           $2,574.84       *   $2,739.40         -$10,700.86
     Feb    20                                                 Risk Bsd FHA                                            $202.64       *   $2,739.40         -$10,903.50
     Mar    20        $797.77         $1,188.30 *              Risk Bsd FHA                        $202.64                           *   $3,334.53          -$9,715.20
     Mar    20                                                 Risk Bsd FHA                                            $202.64       *   $3,334.53          -$9,917.84
     Apr    20        $797.77           $863.39 *              Risk Bsd FHA                        $202.64                           *   $3,929.66          -$9,054.45
     Apr    20                                                 Risk Bsd FHA                                            $202.64       *   $3,929.66          -$9,257.09
     May    20        $797.77                     *            Risk Bsd FHA                        $202.64                           *   $4,524.79          -$9,257.09
     May    20                                                 Risk Bsd FHA                                            $202.64       *   $4,524.79          -$9,459.73
     Jun    20        $797.77         $1,726.78 *              Risk Bsd FHA                        $202.64                           *   $5,119.92          -$7,732.95
     Jun    20                                                 Risk Bsd FHA                                            $202.64       *   $5,119.92          -$7,935.59
      Jul   20        $797.77                     *            Risk Bsd FHA                        $202.64                           *   $5,715.05          -$7,935.59
      Jul   20                                                  County Tax                       $2,064.79           $2,186.77       *   $3,650.26         -$10,122.36
      Jul   20                                                   Hazard Ins                      $2,460.00                           *   $1,190.26         -$10,122.36
      Jul   20                                                 Risk Bsd FHA                                           $202.64        *   $1,190.26         -$10,325.00
      Jul   20                                                   Hazard Ins                                          $2,665.00       *   $1,190.26         -$12,990.00
     Aug    20        $797.77        $14,697.94 *              Risk Bsd FHA                        $202.64            $202.64            $1,785.39           $1,505.30
     Sep    20        $797.77          $797.77                 Risk Bsd FHA                        $202.64            $197.43        *   $2,380.52           $2,105.64


       The total amount of escrow payments received during this period was $22,356.10 and the total escrow disbursements were $9,853.08.

       An asterisk (*) indicates a difference from a previous estimate either in the date or the amount of the deposit/disbursement.
       ** This section may also reflect anticipated escrow activity that has not yet occurred prior to the effective date of this analysis.


       Borrower Paid Mortgage Insurance Premium: Your mortgage loan requires a borrower paid mortgage insurance premium (“MIP”). MIP is insurance
       from the Federal Housing Administration (“FHA”) that protects lenders against loss in the event a borrower defaults on a mortgage.

       Effective for all loans closed on or after January 1, 2001, FHA annual MIP will be automatically cancelled under the following
       conditions:

       Loans with FHA case numbers assigned before June 3, 2013:
         · Mortgage loan terms greater than 15 years: the annual MIP will be cancelled when the loan to value ratio reaches 78%, provided the
           mortgagor has paid the annual mortgage insurance premium for at least five years.
         · Mortgage loan terms less than or equal to 15 years with a loan to value ratio greater than 78%: the annual MIP will be cancelled when
           the loan to value ratio reaches 78%.

       FHA will determine when you have reached the 78% loan to value ratio based on the lower of the sales price or appraised value at
       origination. New appraised values will not be considered. Cancellation of the annual mortgage insurance premium will normally be based
       on the scheduled amortization of the loan. However, in cases where additional payments have been applied to the loan balance as a
       prepayment, cancellation can be based on the actual amortization of the loan. If you have prepaid and believe you have met the
       requirements for cancelling the FHA insurance, please send a written request to us at P.O. Box 1288, Buffalo, NY 14240.

       Loans with FHA case numbers assigned on or after June 3, 2013:
         · Mortgage loan terms greater than 15 years with loan to value ratio greater than 90%: duration of the annual MIP is the loan term.
         · Mortgage loan terms greater than 15 years with loan to value ratio less than or equal to 90%: duration of the annual MIP is 11 years.
         · Mortgage loan terms less than or equal to 15 years with loan to value ratio greater than 90%: duration of the annual MIP is the loan
           term.
         · Mortgage loan terms less than or equal to 15 years with loan to value ratio less than or equal to 90%: duration of the annual MIP is 11
           years.

       You can obtain detailed account information, including a record of your tax and insurance payments by visiting our website at www.mtb.com or calling
       our Customer Service Department at 1-800-411-7627.

       To the extent your original obligation was discharged, or is subject to an automatic stay of bankruptcy under Title 11 of the United States Code, this
       statement is for compliance and/or informational purposes only and does not constitute an attempt to collect a debt or to impose personal liability for
       such obligation. However, M&T Bank retains rights under its security instrument, including the right to foreclose its lien.
                                                                                                                                         Page 3 of 4
Case 19-19811               Doc          Filed 08/27/20 Entered 08/27/20 16:06:24                                                      Desc Main
                                    ProjectedDocument
                                              Escrow Payments Over
                                                              Page the6
                                                                      Next
                                                                        of 12
                                                                           7 Months
                      Anticipated Annual Disbursements                                       Projected Escrow Balance Summary

            Mortgage Ins:                    $2,369.16                            M&T Bank expects to pay $9,795.77 over the next 12 months.
            County Tax:                      $4,761.61                            Here's how to calculate your new monthly escrow payment:
            Hazard Ins:                      $2,665.00
                                                                                  Total Taxes and Insurance:                       $9,795.77
            Total:                           $9,795.77
                                                                                  Divided by 12 months:                             $816.31
                                                                                  *New Monthly Escrow Payment:                       $816.31
       The cushion allowed by federal law (RESPA) is two times
       your monthly escrow payment (excluding MIP/PMI),
       unless state law specifies a lower amount.

                          Projections for the coming year: The following summary shows anticipated activity in your escrow
                               account for the next twelve months, which was used to calculate your payment above.

                     *Monthly       Amount                                                           Projection              Projection
     Month            Escrow       Scheduled                      Description                         Based On               Based On
                     Payment       to be Paid                                                      Current Balance        Required Balance
                                                              Beginning Balance                         $2,105.64               $2,475.57
     Oct    20          $816.31         $197.43                 Risk Bsd FHA                            $2,724.52               $3,094.45
     Nov    20          $816.31        $197.43                  Risk Bsd FHA                            $3,343.40               $3,713.33
     Dec    20          $816.31        $197.43                  Risk Bsd FHA                            $3,962.28               $4,332.21
     Jan    21          $816.31        $197.43                  Risk Bsd FHA                            $4,581.16               $4,951.09
     Feb    21          $816.31        $197.43                  Risk Bsd FHA                            $5,200.04               $5,569.97
     Feb    21                        $2,574.84                  County Tax                             $2,625.20               $2,995.13
     Mar    21          $816.31        $197.43                  Risk Bsd FHA                            $3,244.08               $3,614.01
     Apr    21          $816.31        $197.43                  Risk Bsd FHA                            $3,862.96               $4,232.89
     May    21          $816.31        $197.43                  Risk Bsd FHA                            $4,481.84               $4,851.77
     Jun    21          $816.31        $197.43                  Risk Bsd FHA                            $5,100.72               $5,470.65
      Jul   21          $816.31        $197.43                  Risk Bsd FHA                            $5,719.60               $6,089.53
      Jul   21                        $2,186.77                  County Tax                             $3,532.83               $3,902.76
      Jul 21                         $2,665.00                    Hazard Ins                               $867.83               $1,237.76
      Aug 21            $816.31        $197.43                   Risk Bsd FHA                             $1,486.71               $1,856.64
      Sep 21            $816.31        $197.43                   Risk Bsd FHA                             $2,105.59               $2,475.52

                         Escrow Requirements, New Mortgage Payment and Anticipated Annual Disbursements

                                                    Projected Beginning Balance            $2,105.64
                                                    -Required Minimum Balance              $2,475.57
                                                    Escrow Shortage Amount                   $369.93


     Your lowest monthly escrow balance for the next 12 months should reach $1,237.76, which equals a total of two months escrow payment.
     To reach this balance, your required escrow amount after your 9/20 payment should be $2,475.57, whereas your actual escrow balance is
     $2,105.64. The difference, $369.93, represents the amount needed in your escrow account and will be spread over the next 12 payments
     unless this amount is paid in full.




     *Based on these calculations for the coming year, if you pay your escrow amount in full your new total payment amount effective 10/01/20
     will be the amount reflected in Option 1 on Page 1 of this statement. If you choose to spread the escrow amount over the next 12 payments
     your total payment amount will be the amount reflected in Option 2 of Page 1 of this statement.
                                                                                                                              Page 4 of 4
Case 19-19811                      Doc           Filed 08/27/20             Entered 08/27/20 16:06:24                       Desc Main
                                                     Document               Page 7 of 7
                  Mortgagor Guide to Frequently Asked Escrow Analysis Questions (FAQ Document)

    • What is an escrow analysis and why am I receiving                     • What if I do not remit the shortage payment?
      this document?                                                          9Vi_eT_^_dgYcXd_bU]YddXUU^dYbUcX_bdQWU`Qi]U^dY^_^U
      6UTUbQ\]_bdWQWU\QgcbUaeYbUQ\\]_bdWQWU\U^TUbcd_`UbV_b]          \e]`ce]i_eSQ^Y^cdUQTbU]YddXU^Ug`Qi]U^dQ]_e^d
      Q^UcSb_gQ^Q\icYc_^Q\\\_Q^c]Y^Y]Q\\i_^SUQiUQb1cQ           _fUbdXU^Uhd!"]_^dXcDXUUcSb_gQ^Q\icYcSQ\Se\QdY_^
      bUce\d=D2Q^[S_^TeSdcQ^UcSb_gQ^Q\icYcQSS_bTY^W\i             Qed_]QdYSQ\\ic`bUQTcdXUcX_bdQWUQ]_e^d_fUbdXU^Uhd
      DXUQ^Q\icYcYcQSQ\Se\QdY_^_Vi_ebUcSb_gUTYdU]c´gXU^            !"]_^dXc
      dXUiQbUTeUdXUVbUaeU^Si_V`QiQ^^eQ\\icU]YQ^^eQ\\iQ^T
      aeQbdUb\iQ^TdXUQ]_e^d_VdXU`Qi]U^dDXYcdXU^                 • Why did my monthly escrow payment amount change?
      TUdUb]Y^UcYVgUQbU_fUbS_\\USdY^We^TUbS_\\USdY^W_b              DXUbUQbUQ^e]RUb_VbUQc_^cgXiUcSb_g`Qi]U^dQ]_e^dc
      QSSebQdU\iS_\\USdY^WVe^Tcd_]Q[UdXUcU`Qi]U^dc_^i_eb             SXQ^WU2U\_gQbUdXU]_cdS_]]_^bUQc_^cgXidXU
      RUXQ\V
                                                                              Q]_e^d]QiSXQ^WU*
      DXUbUQbUcUfUbQ\bUQc_^cgXiQ^_VVSiS\UQ^Q\icYcYc
      `UbV_b]UT3_]]_^bUQc_^cY^S\eTU*\_Q^YcQSaeYbUT_b                Real Estate Tax –
      dbQ^cVUbbUTSecd_]UbbUaeUcd^UgUhU]`dY_^_bQTZecdUTRY\\          Tax rate and/or property’s assessed value changed
      YcceUTSXQ^WUY^Y^cebQ^SU_bdQhTeUTQdUc                          Tax exemption status added, changed or removed
                                                                              The payment of a supplemental tax bill or delinquent
    • What is an escrow account?
                                                                              tax paid from escrow
      1^UcSb_gQSS_e^dYcQ^QSS_e^dcUdY^cYTUi_eb]_bdWQWU
      QSS_e^d?^Q]_^dX\iRQcYcVe^Tci_ebU]YdQbU`\QSUTY^dXU         New tax requirement
      QSS_e^dXU\TQ^TgXU^dXUdY]US_]Uc`QYTd_i_ebdQhQ^T            Tax(es) paid as a result of non-payment
      _bY^cebQ^SUQWU^Si1Ve\\QSS_e^dY^W_VdXUcUVe^TcQ``UQbc         Insurance Premium(s) –
      _^dXUV_\\_gY^WcdQdU]U^dc*]_^dX\i]_bdWQWUcdQdU]U^d               Premium rate changed
      iUQbU^TcdQdU]U^dQ^Ti_ebUcSb_gQ^Q\icYccdQdU]U^d
                                                                              Coverage changed
      Di`YSQ\\idXU`Qi]U^dc]QTUQbUd_i_ebbUQ\UcdQdUdQh
      ]e^YSY`Q\YdYUcQ^TY^cebQ^SUQWU^d?dXUb`Qi]U^dc]QiRU             Additional premium paid but not anticipated to be
      ]QTUQSS_bTY^Wd_i_eb]_bdWQWUQWbUU]U^d                           paid from escrow, such as change in carrier
                                                                              New insurance requirement
    • What is an escrow payment?                                              Lender paid insurance from escrow
      DXU`_bdY_^_Vi_eb]_^dX\i`Qi]U^dbU]YddUTgXYSXYcXU\T
                                                                              Flood insurance map changed
      Q^TdXU^ecUTd_`Qii_ebUcSb_gUTYdU]cQcdXUiRUS_]U
      TeU                                                                    Payments –
                                                                              Monthly payments received were a different amount than
    • 8_gT_i_eTUdUb]Y^UdXUbUaeYbUTRUWY^^Y^WUcSb_g                     what was expected. For example:
      RQ\Q^SU/                                                                • The monthly payments received were less than the
      DXU`_bdY_^_Vi_eb]_^dX\i`Qi]U^dbU]YddUTgXYSXYcXU\T               amount requested, shorting the funding of escrow
      Q^TdXU^ecUTd_`Qii_ebUcSb_gUTYdU]cQcdXUiRUS_]U                • Previous escrow shortage amount was not paid in full
      TeU                                                                      before new analysis

    • GXQdYcQ^UcSb_gbUcUbfUQ\c_[^_g^QcQSecXY_^/                    • Information Regarding Insurance –
      1^UcSb_gbUcUbfUQ\c_[^_g^QcQSecXY_^YcdXUQ]_e^d_V             Hazard insurance, also referred to as homeowner’s insurance,
      ]_^UiS_\\USdUTY^dXUUcSb_gd_S_fUbQ^ie^Q^dYSY`QdUT               is an insurance policy purchased to protect your property
      Y^SbUQcUcY^i_ebbUQ\UcdQdUdQh_bY^cebQ^SU`bU]Ye]                 from certain hazards such as fire and theft. Policy coverage
      `Qi]U^d9dQSdcQcQReVVUbQ^T`bUfU^dci_ebUcSb_gQSS_e^d         may vary. See your insurance policy information for details
      Vb_]RUY^W_fUbTbQg^1^UcSb_gbUcUbfUUhYcdc_^i_eb
                                                                              regarding your specific coverage(s).
      QSS_e^de^\Ucci_eb]_bdWQWUT_Se]U^dc_bcdQdU\QgQ``\YUc
                                                                              9Vi_eTUSYTUd_SXQ^WUi_ebY^cebQ^SUSQbbYUbcU^TdXU^Ug
    • How is an escrow analysis completed?                                    `_\YSiY^V_b]QdY_^d_*=D2Q^[9dcCeSSUcc_bcQ^T_b
      GUYdU]YjUQ\\Q``\YSQR\UTYcRebcU]U^dcceSXQcdXUbUQ\UcdQdU        1ccYW^c@?2_h%'#(C`bY^WVYU\T?XY_$%% !%'#(
      `b_`UbdidQhQ^TY^cebQ^SU`bU]Ye]gXYSXQbUcSXUTe\UTd_              Fax: 866-410-9956
      RU`QYT_^i_ebRUXQ\VY^dXU^Uhd!"]_^dXcGUdQ[UdXUd_dQ\
      Q^TTYfYTUdXU`Qi]U^dRi!"`Qi]U^dcDXUd_dQ\Q]_e^d_V            Additional questions can be directed to 888-882-1847.
      dXUTYcRebcU]U^dcTYfYTUTRi!"YcUaeQ\d_i_eb]_^dX\i
      UcSb_g`Qi]U^d                                                        • Information Regarding Real Estate Tax Bills –
                                                                              Where to mail your tax bill:
    • GY\\]iUcSb_g`Qi]U^dQ]_e^dbU]QY^dXUcQ]UYV9bU]Yd
      dXUU^dYbUcX_bdQWUQ]_e^dQd_^SU/                                        M&T Bank
      2i`QiY^WdXUVe\\cX_bdQWUQ]_e^ddXYcgY\\bUce\dY^Q^                 PO Box 23628
      QTZecd]U^dd_i_ebQSS_e^dgXYSXgY\\bUce\dY^Q`Qi]U^dgYdX            Rochester, NY 14692-9813
      dXUc]Q\\Ucd`_ccYR\UY^SbUQcUY^i_eb]_^dX\i]_bdWQWU                   FAX: 817-826-0675
      `Qi]U^d9d¹cY]`_bdQ^dd_[UU`Y^]Y^TQ^iY^SbUQcUY^i_eb
      bUQ\UcdQdUdQhQ]_e^dcQ^T_bY^cebQ^SU`bU]Ye]]QiSQecU
      i_eb`Qi]U^dQ]_e^dd_SXQ^WUUfU^YVi_e`Qii_ebcX_bdQWU
      Q]_e^d

    • If I would like to remit the shortage payment, what
      steps do I need to take?
      I_e]Qi`QidXUU^dYbUcX_bdQWUQ]_e^dRibUdeb^Y^WdXU
      cX_bdQWUS_e`_^QddQSXUTd_dXUR_dd_]_V`QWU!_Vi_eb
      UcSb_gQ^Q\icYcQ\_^WgYdXi_ebSXUS[d_*=D2Q^[5cSb_g
      4U`Qbd]U^d@?2_h&$'('2Q\dY]_bU=4"!"&$$'('




Equal Housing Lender. ©2016 M&T Bank. Member FDIC. CS13075 (7/16) mtb.com
